     Case 1:21-cv-00071-NONE-GSA Document 5 Filed 01/28/21 Page 1 of 2


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      Anthony Manning                                        CASE NUMBER: 1:21-cv-00071-GSA
 7
                         Plaintiff,
 8                                                           ORDER WITHDRAWING FINDINGS
             v.                                              AND RECOMMENDATIONS,
 9                                                           TERMINATING AS MOOT
      ANDREW SAUL, Commissioner of Social                    PLAINTIFF’S APPLICATION TO
10    Security,                                              PROCEED IN FORMA PAUPERIS,
                                                             AND DIRECTING CLERK OF COURT
11                                                           TO ISSUE SUMMONS AND NEW
                         Defendant.                          CASE DOCUMENTS
12
                                                             (Docs. 2, 4)
13

14

15

16

17          On January 18, 2021 Plaintiff filed a complaint in this Court and applied to proceed without

18   prepayment of fees (in forma pauperis) pursuant to 28 U.S.C. § 1915. Docs. 1–2. On January 25,

19   2021, the Court issued findings and recommendations to deny the application. Doc. 4. Plaintiff

20   paid the filing fee the same day.

21          Accordingly, it is HEREBY ORDERED that:

22      1. The Court’s findings and recommendations (Doc. 4) are withdrawn as moot;
23      2. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is terminated as moot;
24
        3. The Clerk of Court is directed to issue summons and new case documents, including a
25
            Scheduling Order (Social Security Appeal), Order Re Consent or Request for Reassignment,
26
            and notice and form of consent to proceed before a magistrate judge;
27

28
                                                       1
     Case 1:21-cv-00071-NONE-GSA Document 5 Filed 01/28/21 Page 2 of 2


 1      4.   Plaintiff shall serve the summons, complaint, notice and form of consent to proceed before a
 2           magistrate judge, a copy of the Scheduling Order, and a copy of this order on the Commissioner
 3
             and file proof of service with the Court
 4
        5. The Court will enter the stay pursuant to general order 615 after the summons is issued.
 5

 6

 7
     IT IS SO ORDERED.
 8
        Dated:     January 28, 2021                               /s/ Gary S. Austin
 9
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
